DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki et al. (JP 2005140634, hereafter referred to as Ozeki).
	Regarding claim 1, Ozeki teaches a liquid leak detection sensor (see abstract) using a sensitivity adjustable function, the sensor comprising: a fixing connection fixture having a fixing plate 16 with a fixing hole 11 and a connection part formed with an angle adjustment protrusion 12, which are integrally provided; an insertion connection fixture 17 into which the angle adjustment protrusion of the fixing connection fixture is inserted; a housing 3 coupled to the insertion connection fixture and a substrate 6 inserted into the housing and having a light-receiving unit 9 for receiving light and a light-emitting unit 8 for emitting light; and a lens part 2 installed in the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Lee (KR 1020130071974).
	Ozeki teaches all of the limitations of the claimed invention except wherein the insertion connection fixture is configured to include an insertion part fitted into a through hole of the connection part and having an angle adjusting part ‘having continuous peaks and valleys formed on an outer peripheral surface thereof’, and a cover integrally coupled to the housing.
	Lee teaches gears (20a, 31a; or splines) are formed on the outer surface of a connection bracket 20 coupled to a gas detector 1 and the inner surface of a gap adjustment member 30 so as to adjust the angle of the gap adjustment member 30 with respect to the connection bracket 20, and then the connection bracket 20 and the gap adjustment member 30 can be coupled and fixed (see para. 0022, and figures 1 and 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ozeki with the teachings of Lee in order to provide a secure connection between the insertion connection fixture and the insertion part.
	Additionally, Claim 3 appears to be a duplicate of Claim 2.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Lindholm (U.S. 5,667,332).
	Ozeki teaches all of the limitations of the claimed invention except wherein a locking groove is formed on an inner circumferential surface of a through hole of the connection part so that a locking protrusion of the insertion connection fixture inserted into the through hole is fitted into the locking groove to prevent separation from each other.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ozeki with the teachings of Lindholm in order to provide a secure connection between the insertion connection fixture and the insertion part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855